Citation Nr: 0814417	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for residuals of heat exhaustion. 

2.  Entitlement to service connection for residuals of heat 
exhaustion, to include hypothyroidism.

3.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
February 1979, and from June 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  

The veteran appeared and testified at a personal hearing in 
December 2007 in Little Rock, Arkansas, before the 
undersigned Acting Veterans Law Judge.  A written transcript 
of the hearing is included in the record.


FINDINGS OF FACT

1.  A February 2005 rating decision denied service connection 
for residuals of heat exhaustion, finding that the evidence 
did not demonstrate a current disability; notice of this 
decision was issued on February 26, 2005; the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the February 2005 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.

3.  Hypothyroidism is related by competent evidence to the 
veteran's in-service heat intolerance, was initially 
diagnosed within one year of the veteran's discharge from 
active service, and manifested to a compensable degree within 
one year of the veteran's discharge from service.

4.  The veteran's chronic gastritis did not preexist his 
active duty service that began in June 2003; chronic 
gastritis was diagnosed while on active duty service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision to deny service 
connection for residuals of heat exhaustion became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  Evidence received since the RO's February 2005 rating 
decision is new and material, and the claim for service 
connection for residuals of heat exhaustion that include 
hypothyroidism is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 

3.  The veteran's hypothyroidism is presumed to have been 
incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7903 
(2007). 

4.  The veteran's gastritis was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran and his representative contend, in substance, 
that the veteran's residuals of heat exhaustion and gastritis 
are related to his military service.  Because the claims on 
appeal are being granted in full, VA's statutory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a February 2005 rating decision, the RO 
denied the veteran's claim for service connection for 
residuals of heat exhaustion on the basis that the evidence 
did not demonstrate that the veteran currently suffers from a 
chronic disability as a result of heat exhaustion.  Notice of 
this decision was issued on February 26, 2005.  Because the 
veteran did not submit a notice of disagreement with the 
February 2005 rating decision within one year of issuance of 
notice of the decision, the February 2005 decision denying 
service connection for residuals of heat exhaustion became 
"final" under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. 
§ 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the February 2005 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed February 2005 rating 
decision is new and relates to the question of the presence 
of a current disability.  Recent private treatment records 
reveal that the veteran has sought medical treatment for 
hyperthermia and hot flushing on numerous occasions.  A June 
2005 treatment record shows that the veteran was diagnosed 
with heat intolerance due to hypothyroidism.  The Board finds 
that this additional evidence raises a reasonable possibility 
of substantiating the claim for service connection for 
residuals of heat exhaustion (that include hypothyroidism).  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for 
residuals of heat exhaustion, and the claim is reopened.  38 
U.S.C.A. §5108; 38 C.F.R. §3.156(a). 

Service Connection for Residuals of Heat Exhaustion

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as endocrinopathies (which 
includes hypothyroidism), become manifest to a compensable 
degree within one year after the veteran's military service 
ends, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

The veteran contends that he suffered from heat exhaustion in 
July 2003 while on active duty, that he has continuously 
experienced heat intolerance since his separation from 
service, and that his heat intolerance is related to his 
diagnosed hypothyroidism.  

The evidence of record demonstrates that the veteran 
exhibited signs of an extreme heat casualty on July 4, 2003 
while on active duty.  The veteran experienced recurrent 
vomiting and was taken to the hospital.  The veteran's 
service medical records reveal that the veteran continued to 
complain of nausea and vomiting five days after the initial 
heat-related incident.  

After his separation from service, the veteran sought 
treatment for heat exhaustion in May 2004.  The veteran 
reported that he could not tolerate heat at work and would 
get winded quickly.  The veteran also reported that he 
experiences nausea, flushing, chills, headache, and diarrhea 
when exposed to heat.  It is unclear from the medical 
evidence of record when the veteran was diagnosed with 
hypothyroidism.  A private treatment record indicates that 
the veteran's thyroid was tested in early June 2004 and he 
was told to continue his thyroid replacement for 
hypothyroidism, suggesting the veteran had been diagnosed 
with hypothyroidism prior to June 2004.  

In June 2005, while on active duty for training, the veteran 
became disoriented and fatigued.  The veteran was transported 
to a hospital where he was treated for heat intolerance due 
to hypothyroidism.

The veteran underwent a VA examination in April 2006.  The 
examiner opined that the veteran's endocrine-related problems 
(hypothyroidism and hypotestosteronism) could not be 
attributed to the heat exposure illness the veteran 
experienced in service.  The examiner stated that the 
veteran's in-service heat-related illness was not significant 
enough to explain the development of endocrine abnormalities.  
The examiner did not, however, provide an opinion as to 
whether the veteran's heat intolerance could be attributed to 
the veteran's endocrinopathies, specifically hypothyroidism.  

Post-service treatment records reveal that the veteran has 
repeatedly complained of heat intolerance and flushing.  A 
private physician letter dated May 2007 confirms that the 
veteran has problems with hot flashes and difficulty with 
tolerating heat.  An August 2007 hospital record reveals that 
the veteran sought treatment for "getting hot too much."  
The veteran was diagnosed with heat exhaustion and 
bradycardia.

It appears from the record that the veteran's heat 
intolerance is a symptom of his diagnosed hypothyroidism.  
The June 2005 treatment record links the veteran's heat 
intolerance to hypothyroidism, and the record does not 
contain medical evidence to the contrary.  While the VA 
examiner opined that a single episode of heat exhaustion 
could not cause hypothyroidism, he did not comment on the 
likelihood that heat intolerance is a manifestation of 
hypothyroidism.

The evidence of record establishes that the veteran had been 
diagnosed with hypothyroidism by June 2004, within one year 
of his separation from service.  The evidence of record also 
establishes that the veteran was taking a thyroid replacement 
in June 2004, a requirement for establishing a compensable 
(10 percent) disability rating for hypothyroidism.  See 
38 C.F.R. § 4.119, Diagnostic Code 7903 (10 percent rating 
where continuous medication is required for control).  
Therefore, service connection for hypothyroidism, a residual 
of heat exhaustion, is warranted.

Service Connection for Gastritis

The veteran contends that he first experienced symptoms 
related to, and was diagnosed with, gastritis in 2003, while 
on active duty.

The evidence of record reveals that the veteran was noted to 
have gastritis in February 2000, prior to his most recent 
period of active service; however, that notation appeared in 
the context of a recent vasectomy for which the veteran' was 
taking a pain reliever.  The veteran's physician opined that 
the veteran's stomach discomfort and vomiting were secondary 
to the pain reliever.  The evidence that such symptom of 
gastritis resolved with discontinuance of the pain reliever 
that was causing it.  The evidence of record demonstrates 
that the veteran did not display symptoms related to 
gastritis subsequent to this February 2000 episode until the 
July 2003 in-service incident; therefore, the evidence shows 
that the pre-service episode of stomach discomfort and 
vomiting appears to have been a side effect of the pain 
medication that the veteran was prescribed for that brief 
time period, rather than a diagnosis of chronic gastritis. 

The veteran's service medical records reveal that he began 
experiencing nausea and vomiting in July 2003.  Medications 
proved unsuccessful, and the veteran underwent an 
appendectomy in August 2003, which also did not resolve the 
veteran's symptoms.  The veteran was diagnosed with chronic 
gastritis during service in August 2003.  During service in 
October 2003, the veteran underwent an 
esophagogastroduodenoscopy, which revealed evidence of 
chronic gastritis in the region of the pylorus and gastric 
antrum.  Such in-service findings reflect evidence of chronic 
gastritis in service.  

With chronic disease shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, and there is no requirement of 
evidentiary showing of continuity of symptoms after service.  
38 C.F.R. § 3.303(b).  Post-service evidence of record 
reveals that the veteran sought treatment for his gastritis 
in January 2004, less than one month after his separation 
from service.  The veteran testified at the December 2007 
hearing that he had been taking Nexium, which made the 
condition bearable, but that he was no longer able to get 
that medication and his symptoms had returned. 



Resolving all reasonable doubt in the veteran's favor, the 
evidence of record demonstrates that the veteran was 
initially diagnosed with chronic gastritis while on active 
duty.  The evidence also demonstrates that the veteran 
continues to display symptomatology related to chronic 
gastritis.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that service connection for gastritis 
is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, service 
connection for residuals of heat exhaustion is reopened; and 
service connection for hypothyroidism is granted.

Service connection for gastritis is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


